Potter and Mestrezat, JJ., dissenting:
It is certain that the writ of certiorari does not lie to revise the decision of the court below upon matters of fact. And without conceding that the record proper in this case contains sufficient to give us jurisdiction to inquire into the merits of the question, we are clearly of the opinion that under a reasonable construction of the party rules the terms of the county committee men elected in March, 1904, expired at the time fixed for holding the meeting in April, 1905, to elect members for the then ensuing year.
Apparently no other construction than this, occurred to the mind of any one connected with the county committee, and the chairman showed that he so construed and understood the rule, by his action in attempting to appoint the members of an entire new committee to act from that date. It is suggested for the first time, in the opinion of the majority of this court, that the terms of the old committeemen were not limited to the ensuing year after their election, but, that they continued in office indefinitely, owing to the failure of a *74convention to elect their successors in April, 1905. With this view we cannot agree. Rule 4 provides “ that on the Saturday next before the time for holding the nominating convention, the republicans of the respective districts .... shall elect a member of the county committee for such district for the ensuing year.” In the present instance the time designated by the chairman for holding the convention was April 18, 1905, and the Saturday before was April 15, so that under the rule, the term of the committeemen elected for the previous year ended at that time. And the chairman so understood it and appointed new .committeemen under his claim of right to fill vacancies. It was this action which the court below held was unauthorized and illegal and we think the view taken by the court in this respect was right. Clearly under the rules the county committee was an elective body to be chosen by the people of the districts, to serve only for the ensuing political year. The power of the chairman to fill vacancies extended only to such as occurred in the elective body, and during the current year. We can see no power given to him by the rules to appoint an entirely new committee, without submitting the choice of- the membership to the votes of the people of the respective districts at the time fixed, under rule 4.
We would dismiss the assignments of error and affirm the proceedings in the court below.